MEMORANDUM***
Nathaniel Robert Larry pled guilty to two counts of conspiracy to possess and distribute cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and 846, and possession with intent to distribute approximately 290 grams of cocaine base in violation of 21 U.S.C. § 841(a)(1). Because Larry did not challenge his sentence on Sixth Amendment grounds in the district court, we grant a limited remand pursuant to United States v. Ameline, 409 F.3d 1073, 1080 (9th Cir.2005) (en banc). In light of this disposition, we need not address the balance of Larry’s claims on appeal regarding the validity of his sentencing.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.